Citation Nr: 0715012	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-16 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right hip 
condition, to include as secondary to service connected right 
leg disorders.

2.  Entitlement to service connection for a lumbar spine 
condition, to include as secondary to service connected right 
leg disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to May 
1953.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Louis, Missouri, that denied the benefits sought 
on appeal.  The veteran's case is currently advanced on the 
docket.  
38 C.F.R. § 20.900(c)(3) (2005).

In November 2005 and July 2006 the Board remanded the matter 
for additional development.  Those actions having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition


FINDINGS OF FACT

1.  The veteran does not currently have a right hip 
disability.   

2.  The veteran's lumbar spine condition was not incurred in 
or aggravated by active military service, is not causally or 
etiologically related to service, and is not secondary to any 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip 
condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310 (2006).

2.  The criteria for service connection for a lumbar spine 
condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Right Hip

The veteran's claim for a right hip condition is denied 
because the first element of service connection is not met, 
under either a direct or secondary theory of service 
connection.  Where the medical evidence establishes that a 
veteran does not currently have a disorder for which service 
connection is sought, service connection for that disorder is 
not authorized under the statues governing veterans' 
benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

A recent VA examination of January 2007 evaluated the veteran 
for any relationship between a right hip condition and the 
veteran's service connected right leg disabilities.  The 
examiner took x-rays and measured ranges of motion of the 
right hip.  The examiner found the veteran's hip motions were 
symmetrical and even bilaterally, and were pain free.  X-ray 
images revealed normal sacroiliac joints, normal hip joints, 
normal weightbearing surfaces of the hips, no abnormalities 
in the acetabuli, no degenerative arthritis, a normal femoral 
head, and no other abnormalities of the right hip.  The 
examiner determined there is currently "no hip pathology."  

While prior findings in a May 1999 VA examination found 
arthritis of the right hip and an x-ray showed a "minor 
abnormality," the January 2007 examiner's report appears to 
be based on a more thorough physical examination and 
examination of the record.  The May 1999 examiner did not 
measure ranges of motion of the veteran's hip, and provided 
the following confusing statement: "[e]xamination of the 
knee did not show any knee, ankle and hips of the right knee 
showing tenderness or any kind of inflammation."  Aside from 
the bare conclusion that the veteran had arthritis of the 
right hip, this is the only other mention of the right hip in 
the objective findings.  The associated x-ray findings are 
much less detailed than those from January 2007 which include 
a detailed recitation of what was seen in the x-ray. T This 
report also provided an explanation for the veteran's hip 
pain which related that pain to the lumbar spine.  For all of 
these reasons, the Board finds the January 2007 examination 
report more probative of the veteran's current condition.  In 
the absence of a diagnosis, the other elements of service 
connection need not be addressed and service connection must 
be denied.

In reaching this decision the Board considered the veteran's 
arguments in support of his assertions that he has a right 
hip disorder related to service.  The veteran, as a lay 
person untrained in the field of medicine, is not competent 
to offer an opinion in this regard. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). These arguments do not 
provide a factual predicate upon which compensation may be 
granted.



Lumbar Spine 

The veteran's claim of service connection for a lumbar spine 
disability meets the first element of service connection on 
both a direct and secondary basis because he has a current 
diagnosis.  The January 2007 examination found the veteran 
has degenerative disc disease and spondylosis of the lumbar 
spine.  

However, the veteran's claim fails the remaining requirements 
for service connection.  Under a direct theory of service 
connection, the claim fails because there is no evidence of 
in service incurrence of any back condition.  The veteran's 
separation examination revealed normal findings of his spine 
on clinical evaluation.  There is no documentation of 
complaints related to the veteran's back in service.  There 
is also no nexus opinion in the file linking the veteran's 
current back condition to service.  

The claim also fails under a secondary theory of service 
connection because the January 2007 examination report found 
no relationship between the veteran's current condition and 
his service connected disabilities .  The examiner stated, 
"it is less likely than not that any limp or stress to the 
right lower extremity due to the osteoarthritis of the knee 
or the previous injury to muscle group XII, would have 
aggravated or caused lumbar spine degenerative arthritis," 
and "[i]t is not considered that the veteran's degenerative 
disease in the lumbar spine was caused by nor, in my opinion, 
is aggravated by the veteran's injury to muscle group XII or 
his right knee."  Contrary to the veteran's representative's 
assertion in the May 2007 brief that the examiner's opinion 
is unfounded and unsupported, the examiner explained that 
this conclusion is based upon a comparison of old and current 
x-rays, which reveal as reported by the examiner, that the 
condition is degenerative in nature and due to the natural 
aging process.  The examiner also attributed the condition to 
the fact that the veteran's ambulatory status is markedly 
limited and has been restricted for several years.

The veteran's contentions regarding a connection between his 
back and his service-connected disabilities have been 
considered.  As noted above, his opinions on this 


matter can not provide a factual predicate upon which this 
benefit may be granted.  For all of these reasons, service 
connection for the veteran's lumbar spine condition is 
denied.

Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) have been fully satisfied.  The veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim for a higher rating.  Letters from the RO dated in 
September 2004 and September 2006 provided the veteran with 
an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letters also 
advised him that he should submit any evidence in his 
possession.  The veteran was also provided notice with 
respect to the effective-date elements of the claim in 
September 2006.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of this issue has been obtained.  The RO 
obtained all relevant evidence identified by the veteran.  
The record includes his current post service treatment 
records.  The veteran has been afforded a hearing and 
examination by VA.  The Board does not know of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a right hip condition is denied.

Service connection for a lumbar spine condition is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


